DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 07/08/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record failed to teach or suggest a computer-implemented method, a system comprising: reading an anchor page associated with a most recent snapshot, wherein the anchor page links to a restart page; subsequently reading the linked restart page; initially determining, based on the reading of the anchor page and the restart page and savepoint versions of the anchor page and the restart page, that the snapshot is not accurate; re-reading the anchor page and the restart page until a final determination is made that  the snapshot is accurate as recited in claims 1 and 11.
The prior art of record failed to teach or suggest a non-transitory computer program product storing instructions which, when executed by at least one data processor, results in operations comprising: reading an anchor page associated with a most recent snapshot, wherein the anchor page links to a restart page, the restart page comprising a snapshot directory pointing to each of a plurality of restart pages for each of a plurality of pre-existing snapshots; subsequently reading the linked restart page; initially determining, based on the reading of the snapshot directory and savepoint versions of the anchor page and the restart page, that the snapshot is not accurate; re-reading the anchor page and the restart page until a final determination is made that  the snapshot is accurate as recited in claim 20.

Claims 2-10 and 12-19 are depended of their parent claims, therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/Examiner, Art Unit 2161                                                                                                                                                                                                        














/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161